DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 11/18/2020 for application number 16/451,012.  Claims 1-5, 8-12 and 15-24 are pending in the case.

Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 11, 15, 16, 18-20 and 23  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloyer et al. (US 2012/0284640 A1).
With respect to claim 1:
Sloyer teaches a method to be performed by a data processing system for analyzing segments of content to identify one or more relevant users for generating graphical associations between the content and the one or more relevant users (¶ 29: “Referring now to FIGS. 1-3, one or more of users 44, 46, 48, and 50 may be e-meeting participants and may be invited to an e-meeting (e.g., e-meeting 300). E-meeting 300 may be conducted via a unified communications and collaboration application (e.g., Lotus® Sametime®). E-meeting 300 may be a meeting, presentation, or other type of collaborative gathering”; ¶ 30: “E-meeting 300 may be accessed by, e.g., user 46, via a graphical user interface (GUI) associated with the unified communications and collaboration application. For example, user 46 may enter e-meeting 300 and may access e-meeting presentation content via GUI 302. GUI 302 may include one or more tabs (e.g., tabs 304, 306) through which user 46 may access presentation material associated with e-meeting 300”), the method comprising:
 receiving contextual data indicating an engagement level of a user with respect to one or more events (¶ 31: “DES process 10 may monitor 100 behavior of an e-meeting participant (e.g., one or more of users 44, 46, 48, 50). For example, DES process 10 may monitor and/or detect when (e.g., at what time) user 46 enters e-meeting 300”; ¶ 32: “Continuing with the above example, DES process 10 may determine 102 one or more portions (e.g., portion 318) of an e-meeting (e.g., e-meeting 300) to summarize for the e-meeting participant (e.g., user 46) based upon, at least in part, the behavior of the e-meeting participant (e.g., user 46). As discussed in the example above, user 46 may enter e-meeting 300 at 2:20 PM, which may be, for example, 20 minutes after e-meeting 300 has begun. DES process 10 may determine, based upon, at least in part, user 46's behavior in joining the e-meeting late, that user 46 may need a summary of the first 20 minutes of the e-meeting. The behavior of the e-meeting participant (e.g., user 46) used to determine 102 the one or more portions (e.g., portion 318) of the e-meeting to summarize for the e-meeting participant (e.g., portion 318) may be (116) at least in part, at least one of: e-meeting participant attendance, an e-meeting participant join time, an e-meeting participant leave time, an e-meeting participant rejoin time, and an e-meeting participant attention metric”); 
determining a detail level for generating a summary of the content associated with the one or more events, wherein the detail level is based on the engagement level (¶ 36: “Referring now also to FIG. 4, DES process 10 may further determine 104 a summary-content time-frame (e.g., 2 minutes as shown by audio content 400) for the e-meeting participant (e.g., user 46) based upon, at least in part, the one or more portions of the e-meeting to summarize for the e-meeting participant (e.g., portion 318), the summary-content time-frame corresponding to an amount of time for the e-meeting participant (e.g., user 46) to consume a summary (e.g., one or more of audio content 400, presentation content 404, video content 406, and text content 502) of the e-meeting (e.g., e-meeting 300)”);
selecting a portion of the content based on the detail level (¶ 35: “Based upon, at least in art, the e-meeting participant attention metric level of user 46 during various portions of e-meeting 300, DES process 10 may determine one or more portions of e-meeting 300 to summarize for meeting 46. For example, assume that after joining e-meeting 300 at 2:20 PM, user 46 types an email from 2:30 PM-2:35 PM, visits a web site from 2:35 PM-2:40 PM, and chats via IM from 2:40 PM-2:45 PM. DES process 10 may determine that user 46 needs a summary for the portion corresponding to 2:30 PM-2:45 PM of e-meeting 300”; ¶ 36: “Referring now also to FIG. 4, DES process 10 may further determine 104 a summary-content time-frame (e.g., 2 minutes as shown by audio content 400) for the e-meeting participant (e.g., user 46) based upon, at least in part, the one or more portions of the e-meeting to summarize for the e-meeting participant (e.g., portion 318), the summary-content time-frame corresponding to an amount of time for the e-meeting participant (e.g., user 46) to consume a summary (e.g., one or more of audio content 400, presentation content 404, video content 406, and text content 502) of the e-meeting (e.g., e-meeting 300)”); 
selecting a layout of information that identifies the one or more users relevant to the portion of the content, wherein the layout of information is selected based on the detail level (figs. 3-4, ¶ 39: “The summary of the e-meeting (e.g., e-meeting 300) may include (124) one or more presentation slides (e.g., presentation slides 404 a, 404 b, 404 c) of the e-meeting with corresponding audio content (e.g., audio content 404 d, 404 e, 404 f) based upon, at least in part, the one or more portions (e.g., portion 318) of the e-meeting (e.g., e-meeting 300) to summarize for the e-meeting participant (e.g., user 46) and the summary-content time-frame (e.g., 2 minutes) for the e-meeting participant (e.g., user 46)”; see also ¶ 37); 
figs. 3-4, ¶ 39: “The summary of the e-meeting (e.g., e-meeting 300) may include (124) one or more presentation slides (e.g., presentation slides 404 a, 404 b, 404 c) of the e-meeting with corresponding audio content (e.g., audio content 404 d, 404 e, 404 f) based upon, at least in part, the one or more portions (e.g., portion 318) of the e-meeting (e.g., e-meeting 300) to summarize for the e-meeting participant (e.g., user 46) and the summary-content time-frame (e.g., 2 minutes) for the e-meeting participant (e.g., user 46)”; see also ¶ 37); and 
causing a display of the summary on a display device in communication with the data processing system (figs. 3-4, ¶ 39: “The summary of the e-meeting (e.g., e-meeting 300) may include (124) one or more presentation slides (e.g., presentation slides 404 a, 404 b, 404 c) of the e-meeting with corresponding audio content (e.g., audio content 404 d, 404 e, 404 f) based upon, at least in part, the one or more portions (e.g., portion 318) of the e-meeting (e.g., e-meeting 300) to summarize for the e-meeting participant (e.g., user 46) and the summary-content time-frame (e.g., 2 minutes) for the e-meeting participant (e.g., user 46)”).
With respect to claim 2:
Sloyer teaches modifying the display of the summary to include an updated layout of information that associates the source with an updated portion of the content in response to an input or a triggering event that indicates a new detailSerial No.: 16/451,012-2- Alty Docket No.: MSl-9364USAtty/Agent: Scott ShigetaNewport IP, LLClevel, the updated layout and the updated portion of the content selected from the content based on the new detail level (¶ 42: “user 46 may select text only button 412 available from GUI 402 in order to receive a text-only summary (e.g., text content 502). In response to receiving a selection of text only button 412, DES process 10 may generate and render text content 502, which may be presented to user 46 via popup window 504. Further, by way of example, and not limitation, DES process 10 may determine that the average reading rate is 6 lines per minute, and may, based on a 2 minute summary-content time-frame, generate text content 502 (e.g., the text-only summary), which may be 12 lines long in order to be consumed by the average user in 2 minutes. Further, user 46's average reading rate, which may be specific to user 46 and known and/or determined by DES process 10, may also be 6 lines per minute. User 46 may also define his/her reading rate via the unified communications and collaboration application”).
With respect to claim 3:
Sloyer teaches receiving a user input indicating a new detail level; selecting an updated portion of the content based on the new detail level; generating an updated summary comprising the updated portion of the content, wherein the updated summary comprises the layout of information that identifies the source of the updated portion of the content; and causing a display of the updated summary on the display device of the data processing system (figs. 4, 5, ¶ 36: “The summary-content time-frame for the e-meeting participant (e.g., user 46) may be (118) determined 104 based upon, at least in part, at least one of: a defined e-meeting participant preference for the summary-content time-frame, e-meeting time elapsed, e-meeting time remaining, an amount of data exchanged during the e-meeting, an amount of content exchanged during the e-meeting, an e-meeting introduction time, and an e-meeting conclusion time. The defined e-meeting participant preference for the summary-content time-frame may be set by user 46 via the unified communications and collaboration application. For example, user 46 may define his/her preference for the summary-content time-frame as 10% of the one or more portions to summarize. As discussed above, and shown in FIG. 3, if user 46 misses the first 20 minutes of e-meeting 300, DES process 10 may determine, based upon, at least in part, the defined 10% preference for the summary-content time-frame, that the summary-content time-frame should be 2 minutes”).
With respect to claim 4:
Sloyer teaches receiving a user input indicating a new detail level and a section of the summary; selecting a new layout of information that identifies the source associated with the section of the summary; generating an updated summary based on the new layout that associates the section of the summary; and causing a display of the updated summary on the display device of the data processing system, the summary comprising a selection of the content based on the new detail level (fig. 4, ¶ 42: “user 46 may select text only button 412 available from GUI 402 in order to receive a text-only summary (e.g., text content 502). In response to receiving a selection of text only button 412, DES process 10 may generate and render text content 502, which may be presented to user 46 via popup window 504. Further, by way of example, and not limitation, DES process 10 may determine that the average reading rate is 6 lines per minute, and may, based on a 2 minute summary-content time-frame, generate text content 502 (e.g., the text-only summary), which may be 12 lines long in order to be consumed by the average user in 2 minutes. Further, user 46's average reading rate, which may be specific to user 46 and known and/or determined by DES process 10, may also be 6 lines per minute. User 46 may also define his/her reading rate via the unified communications and collaboration application”).
With respect to claim 8:
Sloyer teaches wherein the detail level is further based on a quantity of content that is associated with the one or more events and a time period that the engagement level is below an engagement threshold (¶ 37: “DES process 10 may determine that user 46 missed the first 20 minutes of e-meeting 300 by determining that 20 minutes elapsed in e-meeting 300 (e.g., e-meeting time elapsed) by the time user 46 joined e-meeting 300”; ¶ 38: “DES process 10 may use one or both of an amount of data exchanged during the e-meeting (e.g., e-meeting 300) or an amount of content exchanged during the e-meeting (e.g., e-meeting 300) when determining the summary-content time-frame. Assume, for example, that 2 megabytes (MB) of data is exchanged during the first 20 minutes of e-meeting 300. Based upon, at least in part, one or more preferences set by user 46 via the unified communications and collaboration application, DES process 10 may determine that the summary-content time-frame should be 2 minutes (e.g., 1 minute per MB)”).
With respect to claim 9:
Sloyer teaches determining a proportion of the one or more events when the engagement level is below an engagement threshold, wherein the detail level is based on a proportion of the one or more events when the engagement level is below the ¶ 43: “the term “real-time” may refer to a time proximate to a last time DES process 10 updated it's monitoring of the user's behavior. For example, and as discussed above, user 46 may join e-meeting 300 after e-meeting 300 has begun, and DES process 10 may generate a summary of the portion of e-meeting 300 that user 46 may have missed. User 46 may subsequently leave and rejoin e-meeting 300 a number of times, or may not pay attention to e-meeting 300 while still in it. Based upon this type of behavior being monitored by DES process 10 at a predefined rate (e.g., every 1 second) DES process 10 may update the summary (e.g., one or more of audio content 400, presentation content 404, video content 406, and text content 502) of the e-meeting (e.g., e-meeting 300), during the e-meeting, such that user 46 constantly, in real time, has an updated summary of the e-meeting. Further, assume, for illustrative purposes that user 46 joins a 2 hour long e-meeting 1 hour late. DES process 10 may generate a 6 minute summary for user 46, however, while consuming that 6 minute summary, user 46 may miss an additional 6 minutes of the live e-meeting. DES process 10 may update the summary while user 46 is consuming the summary such that by the time user 46 finishes the summary, it is a 6 minute and 36 second summary covering also the 6 minutes that user 46 spent consuming the initial summary of the e-meeting”).
With respect to claim 11:
Claim 11 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.
With respect to claim 15:
¶ 38: “DES process 10 may use one or both of an amount of data exchanged during the e-meeting (e.g., e-meeting 300) or an amount of content exchanged during the e-meeting (e.g., e-meeting 300) when determining the summary-content time-frame. Assume, for example, that 2 megabytes (MB) of data is exchanged during the first 20 minutes of e-meeting 300. Based upon, at least in part, one or more preferences set by user 46 via the unified communications and collaboration application, DES process 10 may determine that the summary-content time-frame should be 2 minutes (e.g., 1 minute per MB). The summary-content time-frame may further be based upon, at least in part, what type of data is exchanged (e.g., 1 minute per MB of video data, 10 minutes per MB of text data, etc.). In another example, assume that 10 presentation slides of content is exchanged during the first 10 minutes of e-meeting 300. Based upon, at least in part, one or more preferences set by user 46 via the unified communications and collaboration application, DES process 10 may determine that the summary-content time-frame should be 2 minutes (e.g., 1 minute for every 5 slides). The summary-content time-frame may further be based upon, at least in part, what type of content is exchanged (e.g., 1 minute for every 20 pages of text data, etc.)”).
With respect to claim 16:
Claim 16 contains subject matter similar in scope to claim 1, and thus, is rejected under similar rationale.
With respect to claim 18:
Claim 18 contains subject matter similar in scope to claim 4, and thus, is rejected under similar rationale.
With respect to claim 19:
Sloyer teaches wherein the contextual data indicates a number of users of the one or more users associated with one or more events, wherein the detail level is based on the number of users or a quantity of the content shared during the one or more events (¶ 38: “DES process 10 may use one or both of an amount of data exchanged during the e-meeting (e.g., e-meeting 300) or an amount of content exchanged during the e-meeting (e.g., e-meeting 300) when determining the summary-content time-frame. Assume, for example, that 2 megabytes (MB) of data is exchanged during the first 20 minutes of e-meeting 300. Based upon, at least in part, one or more preferences set by user 46 via the unified communications and collaboration application, DES process 10 may determine that the summary-content time-frame should be 2 minutes (e.g., 1 minute per MB). The summary-content time-frame may further be based upon, at least in part, what type of data is exchanged (e.g., 1 minute per MB of video data, 10 minutes per MB of text data, etc.). In another example, assume that 10 presentation slides of content is exchanged during the first 10 minutes of e-meeting 300. Based upon, at least in part, one or more preferences set by user 46 via the unified communications and collaboration application, DES process 10 may determine that the summary-content time-frame should be 2 minutes (e.g., 1 minute for every 5 slides). The summary-content time-frame may further be based upon, at least in part, what type of content is exchanged (e.g., 1 minute for every 20 pages of text data, etc.)”).
With respect to claim 20:
Sloyer teaches means for receiving a user input selecting at least a section of the summary; means for generating a graphical element indicating the selection of the section of the summary; and means for communicating a file associated with the selected section to a computing device associated with a user providing the user input (¶ 42: “user 46 may select text only button 412 available from GUI 402 in order to receive a text-only summary (e.g., text content 502). In response to receiving a selection of text only button 412, DES process 10 may generate and render text content 502, which may be presented to user 46 via popup window 504”).
With respect to claim 23:
Sloyer teaches receiving a user input indicating a selection of one or more sections of the summary for sharing with one or more users; in response to the user input, generating communication data for causing computing devices associated with the one or more users to display the one or more sections of the summary; andSerial No.: 16/451,012-8-Atty Docket No.: MS1-9364US Atty/Agent: Scott ShigetaNewport IP, LLCcausing a transmission of the communication data to the computing devices associated with the one or more users (¶ 38: “DES process 10 may use one or both of an amount of data exchanged during the e-meeting (e.g., e-meeting 300) or an amount of content exchanged during the e-meeting (e.g., e-meeting 300) when determining the summary-content time-frame. Assume, for example, that 2 megabytes (MB) of data is exchanged during the first 20 minutes of e-meeting 300. Based upon, at least in part, one or more preferences set by user 46 via the unified communications and collaboration application, DES process 10 may determine that the summary-content time-frame should be 2 minutes (e.g., 1 minute per MB). The summary-content time-frame may further be based upon, at least in part, what type of data is exchanged (e.g., 1 minute per MB of video data, 10 minutes per MB of text data, etc.). In another example, assume that 10 presentation slides of content is exchanged during the first 10 minutes of e-meeting 300. Based upon, at least in part, one or more preferences set by user 46 via the unified communications and collaboration application, DES process 10 may determine that the summary-content time-frame should be 2 minutes (e.g., 1 minute for every 5 slides). The summary-content time-frame may further be based upon, at least in part, what type of content is exchanged (e.g., 1 minute for every 20 pages of text data, etc.)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5, 12, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sloyer in view of Silva et al. (US 2018/0077099 A1).
With respect to claim 5:

Silva teaches analyzing the content to determine a number of topics; andSerial No.: 16/451,012-3-Alty Docket No.: MSl-9364US Atty/Agent: Scott ShigetaNewport IP, LLCselecting a topic of the number of topics, the topic having a threshold level of relevancy to the user, wherein the portion of the content includes sections of the content related to the topic (¶ 57: “a first relevancy factor for a first topic may exceed a benchmark relevancy factor for a first user at module 448. Generally, relevancy factors may include a quantitative indication of how pertinent, germane, or important a particular topic is with respect to a particular user. The benchmark relevancy factor may include a predetermined, threshold relevancy value that defines the boundary between substantially relevant and substantially non-relevant topics. As an example, a benchmark relevancy factor may include the value “75.” Relevancy factors that exceed the benchmark relevancy factor may be considered for inclusion in the set of content summary data, and relevancy factors that do not exceed the benchmark relevancy factor may be disregarded with respect to the set of content summary data. As described herein, in embodiments, a first relevancy factor may exceed the benchmark relevancy factor”; see also ¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sloyer with those of Silva in order to facilitate electronic meeting management including data Silva, ¶ 12).
With respect to claim 12:
Sloyer does not explicitly teach wherein instructions further cause the one or more data processing units to: analyze the activity of the one or more users to determine a proportion of the one or more events when the engagement level is below an engagementSerial No.: 16/451,012-5-Arty Docket No.: MS1-9364US Atty/Agent: Scott ShigetaNewport IP, LLCthreshold, wherein the detail level is above a predetermined level when the proportion of the engagement is below a predetermined proportion limit.
Silva teaches wherein instructions further cause the one or more data processing units to: analyze the activity of the one or more users to determine a proportion of the one or more events when the engagement level is below an engagementSerial No.: 16/451,012-5-Arty Docket No.: MS1-9364US Atty/Agent: Scott ShigetaNewport IP, LLCthreshold, wherein the detail level is above a predetermined level when the proportion of the engagement is below a predetermined proportion limit (¶ 37: “A first user may be participating in a web-based video conference. The user may receive a phone call that takes his or her attention away from the video conference at 2:14 PM. Accordingly, as described herein, the meeting management engine may be configured to detect a first attentiveness factor for the user that indicates that the user is non-attentive to the video conference (e.g., the user is preoccupied with the phone call). In response to detecting the first attentiveness factor (e.g., that the attentiveness of the user is below a threshold), recording of the audio and video of the conference may be initiated (e.g., at 2:14 PM) to capture the set of meeting data. In embodiments, recording the video conference may include performing voice-to-text transcription of the dialogue of the meeting. Upon completion of the phone call, the user may return his or her attention to the video conference at 2:22 PM. In response to detecting a second attentiveness factor that indicates that the user is attentive to the video conference, recording of the video conference may cease (e.g., at 2:22 PM)”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sloyer with those of Silva in order to facilitate electronic meeting management including data regarding user behavior and attentiveness that may be used to target portions of meeting content for summary or recapping (Silva, ¶ 12).
With respect to claim 22:
Sloyer does not explicitly teach wherein the segments of content are selected for the summary based on a priority of the content or a priority of the one or more relevant users providing the content.
Silva teaches wherein the segments of content are selected for the summary based on a priority of the content or a priority of the one or more relevant users providing the content (¶ 38: “capturing the set of meeting data for the electronic meeting may include ingesting a segment of the electronic meeting in a dynamic fashion at block 252. The segment of the electronic meeting may include only a germane portion of the electronic meeting. Generally, ingesting can include importing, collecting, taking in, processing, or otherwise receiving the segment of the electronic meeting. As described herein, aspects of the disclosure relate to capturing a portion of the meeting associated with low user attentiveness (e.g., to summarize missed content for a user). In embodiments, aspects of the disclosure relate to dynamically (e.g., ongoing, in real-time, on-the-fly) identifying and capturing portions of the electronic meeting that pertain to a set of relevant topics (e.g., areas of interest, subjects pertinent to the job role of the user as specified in a user profile) with respect to a user. As an example, for a user associated with an organization role of “finance manager,” a segment of an electronic meeting that pertains to “4th Quarter Profits” may be identified as a germane portion of the electronic meeting and captured (e.g., for summary)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sloyer with those of Silva in order to facilitate electronic meeting management including data regarding user behavior and attentiveness that may be used to target portions of meeting content for summary or recapping (Silva, ¶ 12).
With respect to claim 24:
Sloyer does not explicitly teach analyzing the content to determine one or more topics; and analyzing a shared document to select one or more portions of the shared document to include in the summary, the one or more portions having a threshold level of relevancy to the one or more topics.
Silva teaches analyzing the content to determine one or more topics; and analyzing a shared document to select one or more portions of the shared document to include in the summary, the one or more portions having a threshold level of relevancy to the one or more topics (¶ 57: “a first relevancy factor for a first topic may exceed a benchmark relevancy factor for a first user at module 448. Generally, relevancy factors may include a quantitative indication of how pertinent, germane, or important a particular topic is with respect to a particular user. The benchmark relevancy factor may include a predetermined, threshold relevancy value that defines the boundary between substantially relevant and substantially non-relevant topics. As an example, a benchmark relevancy factor may include the value “75.” Relevancy factors that exceed the benchmark relevancy factor may be considered for inclusion in the set of content summary data, and relevancy factors that do not exceed the benchmark relevancy factor may be disregarded with respect to the set of content summary data. As described herein, in embodiments, a first relevancy factor may exceed the benchmark relevancy factor”; see also ¶ 40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sloyer with those of Silva in order to facilitate electronic meeting management including data regarding user behavior and attentiveness that may be used to target portions of meeting content for summary or recapping (Silva, ¶ 12).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sloyer in view of Hussein et al. (US 7007235 B1).
With respect to claim 10:
Sloyer does not explicitly teach receiving image data of a user or an environment associated with the user, the user having an association with the portions of the content; analyzing the image data to determine at least one color associated with the user; and 
Hussein teaches receiving image data of a user or an environment associated with the user, the user having an association with the portions of the content; analyzing the image data to determine at least one color associated with the user; and modifying the layout to comprise the at least one color to identify the user or the environment associated with the user (col. 14, ll. 12-17: “a visual cue may be utilizing an icon of a person with a happy or sad face or by changing a color associated with that user. Thus, the social 101 agent can suggest an image (e.g. an icon) or other cue (e.g. audio) which represents the emotional state of the user (e.g. happy, sad, satisfied, concerned, etc. . . . )”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sloyer with those of Hussein in order for supporting a coordinated distributed design process and which allows individuals to hold meetings over the internet and work together in a coordinated fashion on shared design problems (Hussein, abstract).
With respect to claim 17:
Claim 17 contains subject matter similar in scope to claim 10, and thus, is rejected under similar rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sloyer in view of Beerse et al. (US 2013/0227025 A1).
With respect to claim 21:

Beerse teaches wherein the segments of content are selected for the summary based on a hierarchical relationship between the one or more relevant users and the selected portion of the content for the summary (¶ 39: “Process 12 may also include determining a custom summary of the web conference based upon, at least in part, the selected first content and a relation associated with a socially-connected group. For example, the custom summary may be determined to include the first portion, the selected first content or additional portions, content or associated information that may or may not be associated with the first portion or the first content. In certain instances, the custom summary may also include web conference content based upon input from multiple users. For example, a first user may indicate interest in a number of slides in a web conference presentation. A second user may indicate interest in a number of different slides in a web conference presentation as well as certain user comments. A third user may indicate interest in certain multimedia content associated with the web conference presentation. As such, a custom summary may include the slides of interest to the first user, the slides and user comments of interest to the second user, and the multimedia content of interest to the third user (or various other combinations of this same content)”; ¶ 46: “a custom summary determined based upon this type of relation may include content that is relevant not only to a single socially-connected group, but also to various combinations of multiple socially-connected groups or subsets of socially-connected groups. For example, a socially-connected group comprising the audience of a web conference may include overlapping other groups including groups associated with particular subject matter interest or expertise or groups related to organizational hierarchies. As such, various custom summaries may be determined that are relevant to the entire audience, to a portion of the audience that includes an organizational group (including, e.g., content interesting to both the audience and to an administrator of the organizational group), or to a portion of the audience including both an organizational group and a group associated with particular subject matter (e.g., content interesting to the audience, to an administrator of the organizational group, and a subject matter expert)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sloyer with those of Beerse in order for determining a custom summary of a web conference (Beerse, abstract).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection presented above, which are required in response to the Applicant’s amendments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASTEWAY GATTEW whose telephone number is (571) 272-5239.  The examiner can normally be reached on M-F 9:00 AM – 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASTEWAY T GATTEW/Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                             /TADESSE HAILU/Primary Examiner, Art Unit 2173